DETAILED ACTION
Allowable Subject Matter
Claims 1-7 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to show or reasonably teach in combination the claimed elements of:

Regarding to Claim 1, the applicant claimed “A propeller fan comprising:
a hub including a side surface around a center axis; and
a plurality of blades disposed on the side surface of the hub, wherein
the blades each include a blade surface part, which is extended from a base end connected to the side surface of the hub to an outer edge, and the blade surface part includes an inner peripheral part, which is positioned on the base end side, and an outer peripheral part which is positioned on the outer edge side,
an inner peripheral blade, which extends from the side surface of the hub toward the outer edge side, is formed on a positive pressure surface of the blade surface part at the inner peripheral part of each of the blades,
the inner peripheral blade includes a plurality of blade elements that project from the positive pressure surface of the blade surface part toward a positive pressure side, and are arranged side by side in a rotation direction of the blade,
the blade elements include a first blade element, which is arranged on a front edge side in the rotation direction of the blade, and a second blade element, which is arranged to be adjacent to the first blade element on a rear edge side in the rotation direction of the blade,
a first opening, which passes through the blade surface part from a negative pressure side toward the positive pressure side, is provided between the first blade element and the second blade element on the blade surface part,
when an apex projecting from the positive pressure surface of the first blade element is A, a distance from the center axis to the apex A is r1, and a point having the distance r1 from the center axis on a front edge in a rotation direction of the first blade element is B, a chord length of the first blade element along a direction connecting the apex A with the point B, is equal to or larger than a chord length of the second blade element along a direction connecting an apex C with a point D when an apex projecting from the positive pressure surface of the second blade element is C, a distance from the center axis to the apex C is r2, and a point having the distance r2 from the center axis on a front edge in a rotation direction of the second blade element is D.”

The underlined limitations are shown in Figs. 5-7, 12, and especially shown in Fig. 6.  The underlined limitations are supported at least in PG-Pub, US2022/0018358 A1, Paragraphs 65-76.  In Fig. 7, the claimed invention shows a first blade element Part 15a, a second blade element Part 15b and an opening Part 16, which is located on a blade surface Part 12c and extends through the whole blade Part 12.  Fig. 5 shows the Part 15a includes an upper edge 

After reviewing the specification and the claimed language, the examiner considered one of the closest references is Hamada (US2018/0003190 A1) since the reference teaches two inner blades on a blade element (Fig. 2, Part 1 is the blade, and Part 9a and Part 9b are the first and the second inner blades under the broadest reasonable interpretation).  However, the references fail to show an opening on Part 1 and located between Part 9a and Part 9b.  In addition, the reference fails to show an apex on Part 9a or Part 9b, so the reference would fail to reflect all the teachings of the last paragraph of Claim 1.  Therefore, Hamada fail to teach all the limitations of Claim 1.

The examiner further considered Sawada (US2018/0335045 A1) since the reference teaches a blade of propeller fan further comprises at least two blade elements and an opening between the two blade elements (Fig. 10, Part 12C is the blade, and Part 12C-11 and Part 12C-12 are the blade elements, and Part 12C-21 is the opening).  However, in the reference, the 

The examiner further considered other references, but the references fail to show or reasonably teach in combination at least the underlined limitations mentioned above.  Therefore, Claim 1 is allowable.

Claims 2-7 are allowed because the claims ultimately depend from allowable independent claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.